Citation Nr: 1630332	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected hypertension.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California. 

The Board previously considered this appeal. In a November 2013 decision, the Board denied an initial compensable rating for service-connected hypertension and denied service connection for bilateral hearing loss. The Veteran filed an appeal of the Board's decision, and in December 2014, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision, which vacated the decision with respect to the issue of an initial compensable evaluation for service-connected hypertension and service-connected bilateral hearing loss, and remanded these two matters to the Board for further action.

In August 2015, the Board again issued a decision, which, in relevant part, denied an initial compensable rating for service-connected hypertension and denied service connection for bilateral hearing loss. The Veteran again filed an appeal of the Board's decision, and in March 2016, the Court granted a Joint Motion for Partial Remand (JMR), which vacated the portion of the August 2015 decision that denied the Veteran's claims of entitlement to an initial compensable disability rating for service-connected hypertension and entitlement to service connection for bilateral hearing loss, and remanded the matter for proceedings consistent with the motion.

The Board has reviewed the electronic claims file maintained on the Veterans Benefits Management System (VBMS) and on Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Court granted a JMR, which vacated the portion of the Board's August 2015 decision that denied the Veteran's claims of entitlement to an initial compensable disability rating for service-connected hypertension and entitlement to service connection for bilateral hearing loss, and remanded the matter for proceedings consistent with the motion.

Therefore, on remand, the Board will discuss each issue individually and explain the appropriate development necessary to comply with the Court's motion.

I. Entitlement to an initial compensable rating for service-connected hypertension.

With respect to the issue of entitlement to an initial compensable rating for the Veteran's service-connected hypertension, the JMR notes that the Board's August 2015 decision failed to substantially comply with the Court's December 2014 memorandum, and that a vacatur and remand of this portion of the Board's decision is warranted. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The JMR states that although the Board's August 2015 decision mentions the repolarization abnormalities noted on the EKG, the Board did not provide any additional discussion of the evidence or an explanation for why no further development was warranted. Therefore, on remand, the Court again directs the parties to either develop an adequate record on the issue, or in the alternative, for the Board to explain why no further development is needed. 

The Board finds that it remains unclear whether repolarization abnormalities noted on the EKG testing indicate a worsening of the Veteran's service-connected hypertension. Therefore, the Board seeks to adequately develop a record on the issue and clarify if the Veteran's service-connected hypertension has worsened to a compensable degree. Because the Veteran argues that his hypertension has worsened, because the record is unclear as to whether the Veteran's hypertension has worsened, and because the Veteran was last afforded a VA examination in February 2012, on remand, the Board directs the RO to schedule the Veteran for an VA examination to determine the nature and severity of the Veteran's service-connected hypertension. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Francisco v. Brown, 7 Vet. App. 55 (1994) (noting that where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern). 

In addition, the Board directs the VA examiner in his report, to note any repolarization abnormalities, and to specifically explain the significance of any current and historical repolarization abnormalities (to include those reported in the February 2012 VA examination). See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board notes that it is not permitted to substitute its own medical opinion for that of a medical professional).

II. Entitlement to service connection for bilateral hearing loss disability.

As for the issue of entitlement to service connection for bilateral hearing loss, the JMR notes that the Board's August 2015 decision failed to substantially comply with the Court's December 2014 memorandum, and that a vacatur and remand of this portion of the Board's decision is warranted. See Stegall , 11 Vet. App. at 271.

The Court previously directed the Board to address the Veteran's May 2006 private audiology opinion, which indicates a favorable finding based on the results of diagnostic tests completed during the visit, including puretone air threshold tests. In the August 2015 decision, the Board addressed the Veteran's May 2006 private audiology opinion in that it stated that it determined that "it does not serve to substantiate the claim" because the report "does not indicate the actual decibel levels of hearing loss or whether audio testing was conducted in accordance with the procedures outlines in 38 C.F.R. § 3.385." 

However, the Court notes that in the event that the AOJ can obtain the audiogram results from the private opinion, "this evidence would be relevant to the dispositive issue of whether Appellant experiences a current disability." Therefore, on remand, the Board directs the RO to obtain all outstanding private treatment records, to specifically include May 2006 to June 2006 audiology examination reports from Dr. J. T. at ENT Associates of San Diego. See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).

Accordingly, the case is REMANDED for the following action:

1. Request an Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain pertinent and outstanding private treatment records from Dr. J. T. at ENT Associates of San Diego. Attempt to obtain and associate with the record all treatment records pertaining to the Veteran's bilateral hearing loss, to include all audiology examinations (puretone air threshold tests), from Dr. J. T. at ENT Associates of San Diego from May 2006 to June 2006. If no records are available, a negative response should be associated with the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected hypertension. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner's attention is directed to the February 2012 VA examination report containing a notation of repolarization abnormalities. An explanation of the significance of such (to include whether this indicates a worsening of the Veteran's hypertension), and a report of whether the Veteran currently demonstrates such abnormalities, are to be included. 

All indicated studies and tests should be completed. In addition, the examiner is to describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on his functioning. The examiner should explain the rationale for all opinions expressed. 

3. Thereafter, and after any further development deemed necessary, the issues remaining on appeal should be reajudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




